Citation Nr: 1008680	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity secondary to service-
connected Type II diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity secondary to service-
connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity secondary to service-
connected Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity secondary to service-
connected Type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and February 2007 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  By 
way of the September 2005 rating decision the RO granted the 
Veteran service connection for PTSD with an initial rating of 
30 percent effective February 24, 2005.  In pertinent part of 
the February 2007 decision, the RO continued the Veteran's 30 
percent disability rating for his PTSD.  The February 2007 
decision also denied the Veteran's claim of service 
connection for the bilateral upper extremities and for the 
bilateral lower extremities secondary to diabetes mellitus. 

In October 2009 the Board remanded the issues on appeal to 
the RO in order for the Veteran to be afforded a hearing 
before the Board.  The Veteran and his wife testified before 
the undersigned Veterans Law Judge by videoconference in 
January 2010.  After the hearing the veteran submitted 
additional medical evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The issues of service connection for the bilateral upper 
extremities and for the bilateral lower extremities secondary 
to diabetes mellitus are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  Since February 24, 2005, the Veteran's PTSD is shown to 
be manifested by depressed mood, anxiety, and chronic sleep 
impairment.  However, there is no evidence that the Veteran's 
PTSD is manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of judgment; or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
April 2005 and October 2006 correspondences.  These letters 
detailed the elements of a service connection claim, a higher 
rating claim, described the evidence and information 
necessary to substantiate the claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
October 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in August 2005 and December 2006.  The Board 
finds that the VA examinations are adequate since the medical 
findings are stated in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in January 
2010. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.





II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The September 2005 RO rating decision granted the Veteran 
service connection for PTSD with an initial disability rating 
of 30 percent effective February 24, 2005, the date of the 
Veteran's claim.  During the pendency of the appeal, the 
February 2007 rating decision continued the Veteran's 30 
percent disability rating. 

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (reflecting service connection 
for PTSD).  According to 38 C.F.R. § 4.126(a), a mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The 
Veteran's PTSD is currently rated 30 percent since February 
24, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

To warrant a 50 percent rating under that code, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A careful review of the Veteran's claims file reveals that he 
has been assigned GAF scores of 53 and 60.  GAF scores 
between 51 and 60 reflect moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The Board finds that after a careful review of the Veteran's 
claims file that the preponderance of the evidence is against 
an initial rating in excess of 30 percent since the date of 
claim, February 24, 2005.  The evidence of record shows that 
the Veteran's symptoms are manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks and not by occupational and social impairment with 
reduced reliability and productivity.  At the Veteran's 
August 2005 and December 2006 VA examinations it was noted 
that the Veteran did not work as a result of his non-service-
connected cervical spine and back disability that was a 
result of a November 2003 motor vehicle accident.  It was 
noted in the December 2006 examination report that he did not 
miss work because of his psychiatric symptoms.  

The Board also notes that the Veteran has a diagnosis of 
depression.  However, at the August 2005 VA examination it 
was noted that the Veteran's depression was secondary to both 
pain and PTSD.  At the Veteran's December 2006 VA examination 
the examiner stated that the Veteran's depressive disorder 
was secondary primarily to his deteriorating physical 
condition.  He also stated that the Veteran had two Axis I 
diagnoses (PTSD and depressive disorder) that mutually 
aggravated one another and that he could not ascribe a 
specific degree of impairment of any one independent of the 
other with any medical certainty without resorting to 
speculation.  The Board notes that it is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

A careful review of the Veteran's August 2005 and December 
2006 VA examinations revealed that the Veteran's affect was 
appropriate, that there was no disruption in speech, thought, 
or communication, and no loose associations or flight of 
ideas.  His recent and remote memory and his insight and 
judgment were intact.  The August 2005 examiner did note that 
the records reflected some difficulty with memory and that he 
had a tremor in his right hand; however, the December 2006 VA 
examiner stated that there were no bizarre motor movements or 
tics.

The Veteran also reported depressed mood with poor energy and 
some panic like symptoms.  At the December 2006 VA 
examination he reported that he took medication mainly for 
depression but it did not help much because he was sad, he 
cried, his concentration was poor, and he had decreased 
interest and energy.  He reported no suicidal or homicidal 
ideation, delusions, hallucinations, ideas of reference or 
suspiciousness; however, he did have nightmares two to three 
times a week, slept for two hours a night, and was occasional 
irritable.  He had few friends and limited recreational and 
leisure pursuits.

The February 2005 VA Mental Health Assessment noted that the 
Veteran's form of thought was logical but circumstantial and 
elaborate at time.  There was no evidence of psychotic 
thought process or history thereof.  In addition, he was 
nervous and depressed.  He reported that for the previous two 
weeks he cried several times and felt worthless and guilty.  
He denied homicidal and suicidal ideation, plan, and/or 
intent.  Since his motor vehicle accident he had increase 
varying levels of anxiety and nervousness.  His wife reported 
that since the Veteran's disability was questioned two months 
earlier, his flashbacks increased.  He was diagnosed with 
mild PTSD. 

After a careful review of the Veteran's claims file, 
including the above reported examinations, the Board finds 
that since the grant of service connection the Veteran's 
symptoms are manifested by depressed mood, anxiety, and 
chronic sleep impairment.  These symptoms represent 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks and therefore, he meets the 
criteria for his current 30 percent disability rating.  The 
Board finds that the preponderance of the evidence does not 
reflect flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
judgment; or impaired abstract thinking.  Therefore, the 
Veteran does not have evidence of occupational and social 
impairment with reduced reliability and productivity and does 
not warrant an initial rating of 50 percent.  

The Board notes that the Veteran testified that he had panic 
attacks a couple of times a week, short term memory problems, 
was irritable, and had problems with social relationships.  
He also testified that he had suicidal and homicidal 
ideations.  His wife testified that he socially isolated 
himself at Sunday school and would wake up in the middle of 
night with nightmares.  The Board notes that their testimony 
is in line with the symptoms found in his medical records 
with the exception of the report of suicidal and homicidal 
ideation.  At no point during the Veteran's VA examinations 
and treatment notes does the Veteran state that he has 
suicidal and homicidal ideation; actually, the February 2005 
assessment stated that the current risk for intentional self 
harm was judged to be remote due to religious convictions.  
The Board notes that lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that, although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care)

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected PTSD.  
In fact, the Veteran's claims file revealed that he was 
unemployed due to his injuries from his post-service motor 
vehicle accident.  Therefore, the Board finds that an 
extraschedular rating is not applicable.   

In sum, since February 24, 2005, the Veteran's PTSD is not 
manifested by occupational and social impairment with reduced 
reliability and productivity.  Therefore, an initial rating 
in excess of 30 percent for the Veteran's PTSD, since 
February 24, 2005, is denied. 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

After a careful review of the Veteran's claims file the Board 
finds that further development is warranted for the issues of 
service connection for peripheral neuropathy of the right and 
left upper extremities and of the right and left lower 
extremities secondary to diabetes mellitus.  The Veteran has 
diagnoses of peripheral neuropathy secondary to a post-
service motor vehicle accident and he also has diagnoses 
secondary to his service-connected diabetes mellitus.  
Therefore, the Board finds that a VA examination is warranted 
in order to determine the nature and etiology of his 
peripheral neuropathy.  

By way of history, the Veteran had a motor vehicle accident 
that resulted in cervical and thoracolumbar spine 
disabilities in November 2003.  The Veteran was diagnosed 
with diabetes mellitus in November 2006.  There is medical 
evidence that relates the Veteran's peripheral neuropathy to 
his post-service motor vehicle accident.  An April 2005 VA 
treatment note stated that the Veteran had leg and back pain 
since his November 2003 motor vehicle accident.  A May 2005 
North Carolina Department of Health and Human Services note 
stated that the Veteran was stable neurologically and that 
was recovering from an incomplete spinal cord injury.  A May 
2006 VA treatment note stated that the Veteran saw an outside 
neurologist for potential peripheral neuropathy complications 
due to C3-4 injuries.  The September 2007 and April 2008 VA 
examinations found the Veteran's peripheral neuropathy to be 
secondary to the Veteran's motor vehicle accident and not his 
diabetes mellitus since his peripheral neuropathy symptoms 
preceded the onset of diabetes and the examination findings 
were asymmetric and suggested that more than one process was 
going on which would be a likely explanation of neuropathy 
found on his EMG.  His complicated neurological history 
preceded the onset of diabetes and were likely contributing 
factors to his sensory losses.  

There is also medical evidence that relates the Veteran's 
peripheral neuropathy secondary to his diabetes mellitus.  An 
April 2008 VA treatment note stated that the Veteran's 
tingling symptoms were present before his motor vehicle 
accident, which a modifying factor.  The VA physician stated 
that he reviewed outside records and that testing has not 
shown any convincing etiology for neuropathy other than 
diabetes mellitus.  He opined that the Veteran had diabetic 
neuropathy.  In addition, the Veteran's private physician 
stated in a January 2010 opinion that he initially diagnosed 
the Veteran with neuropathy in June 2006 and he subsequently 
revealed diabetes mellitus.  His diabetes mellitus was felt 
to be the cause of the neuropathy and that the Veteran was on 
insulin and medication.  His diabetes continued to cause the 
progression of his neuropathy.  He opined that he felt that 
the Veteran had undiagnosed diabetes mellitus when he was 
worked up for neuropathy. 

In addition, the Board notes that in August 2006 he was 
diagnosed with unspecified idiopathic neuropathy.  

Accordingly, the Board finds that the Veteran should be 
afforded a VA neurological examination to determine the 
nature and etiology of his peripheral neuropathy of the 
bilateral lower and upper extremities.  The VA examiner 
should specifically state if the diagnosis of neuropathy is 
at least likely as not a result of the Veteran's November 
2003 post-service motor vehicle accident and resulting non-
service-connected cervical spine and thoracolumbar 
disabilities; or if it is at least likely as not caused or 
aggravated by the service-connected diabetes mellitus.  The 
VA examiner should also state whether the Veteran's 
peripheral neuropathy was an earlier manifestation of 
undiagnosed diabetes mellitus.  The VA examiner should also 
discuss the August 2006 diagnosis of unspecified idiopathic 
neuropathy and whether it was an early diagnosis of diabetes 
mellitus of peripheral neuropathy secondary to diabetes 
mellitus since he was diagnosed with diabetes mellitus a few 
months later in November 2006. 

The Board notes that if the VA examiner states that he/she 
can not opine without resorting to mere speculation the 
opinion will not be adequate because it does not provide the 
required degree of medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).   

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

The Board notes that in the April 2008 VA treatment note the 
VA physician stated that he reviewed the Veteran's private 
treatment records.  Therefore, prior to any VA examination, 
attempts should be made to obtain any outstanding records of 
pertinent medical treatment.

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of bilateral upper 
and lower extremity peripheral 
neuropathy.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should state whether the Veteran 
has a current diagnosis of bilateral upper 
or lower extremity peripheral neuropathy.  
The VA examiner should determine the 
etiology of the Veteran's neuropathy.  

For each of the following question the VA 
examiner should discuss the probability 
(i.e. state whether it is at least as 
likely as not) of the etiology of the 
Veteran's peripheral neuropathy.

A.  Whether the peripheral neuropathy 
of the bilateral upper and lower 
extremities is due to the Veteran's 
November 2003 post-service motor 
vehicle accident and resulting non-
service-connected cervical spine and 
thoracolumbar disabilities?

B.  Whether the peripheral neuropathy 
of the bilateral upper and lower 
extremities was caused or aggravated 
by the service-connected diabetes 
mellitus?  

C.  Whether the Veteran's peripheral 
neuropathy was an early manifestation 
of undiagnosed diabetes mellitus?  

D.  The VA examiner should also 
discuss the August 2006 diagnosis of 
unspecified idiopathic neuropathy and 
whether it was an early diagnosis of 
diabetes mellitus of peripheral 
neuropathy secondary to diabetes 
mellitus since he was diagnosed with 
diabetes mellitus a few months later 
in November 2006. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  The Board notes that if the VA 
examiner states that he/she can not opine 
without resorting to mere speculation the 
opinion will not be adequate because it 
does not provide the required degree of 
medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 
Vet. App. 177, 180 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).   

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


